ATTENTION:

THIS RESTRICTED STOCK AWARD SHALL NOT BECOME EFFECTIVE
UNLESS AND UNTIL IT IS "ACCEPTED" BY THE EMPLOYEE
IN THE MANNER DESCRIBED IN SECTION 1(b) BELOW.

RESTRICTED STOCK AWARD AGREEMENT


This RESTRICTED STOCK AWARD Agreement

(this "Agreement") is made as of the Grant Date (defined below), by and between
Alpharma Inc., a Delaware (USA) corporation with an address at 440 Route 22
East, 3rd Floor, Bridgewater NJ, 08807 USA (the "Company"), and the Employee
(defined below), pursuant and subject to the Company's 2003 Omnibus Incentive
Compensation Plan (the "Plan"), on the following terms and conditions:




DEFINITIONS

: The following terms shall have the following meanings when used in this
Agreement.

"Employee":

 

"Full Vesting Date":

 

"Grant Date":

 

"Number of Restricted Shares":

 

"Vesting Schedule":

 

1. Grant and Acceptance of Restricted Stock Award.

(a) The Company hereby grants to the Employee, subject to the restrictions,
forfeiture risks and other terms and conditions set forth herein and in the
Plan, the "Restricted Stock Award", which shall consist of that Number of
Restricted Shares (defined above) of the Company's Class A Common Stock (the
"Shares") issued under the Plan in the name of the Employee and bearing the
legend set forth in Section 11 hereto, indicating that such Shares are subject
to the terms of this Agreement.

(b) The Restricted Stock Award shall not be considered granted unless and until
the Employee accepts the terms of this Agreement in writing. By so accepting the
Restricted Stock Award, the Employee is memorializing that he or she has
accepted the Restricted Stock Award as of the Grant Date. Thereafter, the
Restricted Stock Award shall vest in accordance with the Vesting Schedule
(defined above), unless earlier accelerated or forfeited as set forth herein.
This Restricted Stock Award shall be considered "Vested" for all purposes under
this Agreement with respect to individual Shares upon the first date the
Restricted Stock Award is vested with respect to such Shares pursuant to the
above schedule. (If the Company has no record of the Employee's acceptance of
the terms of this Agreement, or any other document required by the Company in
connection with the Restricted Stock Award, the Restricted Stock Award shall be
ineffective and the Employee shall have no rights in the Restricted Stock
Award).

2. Restrictions / Rights of Company and Employee.

(a) Vesting of Restricted Stock Award. The Employee shall become 100% Vested in
the Restricted Stock Award on the Full Vesting Date, subject to the other terms
and conditions of this Agreement, including this Section 2.

(b) Forfeiture Rights of the Company Upon Termination. Subject to the further
provisions of this Agreement, and except as otherwise provided in Section 2(c)
below, prior to the Full Vesting Date, in the event that the Employee ceases to
be a continuing employee of the Company as a result of a termination of his or
her Employment other than as a result of the death, Disability, or Retirement of
the Employee, the entire non-Vested portion of the Restricted Stock Award shall
automatically be forfeited by the Employee, and shall, with no further action on
the part of the Employee, revert to the full beneficial and record ownership of
the Company (the "Forfeiture Event"). (The terms "Employment", "Retirement" and
"Disability" are defined in Section 3 below.)

(c) The Death or Disability of the Employee. In the event that the Employee
dies, or an event of Disability of the Employee occurs prior to the Full Vesting
Date, the Employee shall be immediately 100% vested in all of the Shares
underlying the entire Restricted Stock Award granted hereunder and all of the
Company's forfeiture rights under Section 2(b) above (the "Company's Forfeiture
Rights") in such Shares shall terminate and be of no further force and effect.

(d) The Retirement of the Employee. This Section 2(d) shall apply in lieu of
Section 2(b) in the event that the Employee terminates employment with the
Company as a result of Retirement prior to the Full Vesting Date. The retired
Employee shall immediately become vested in a pro-rata portion of the Shares
underlying the Restricted Stock Award as follows:

(i)  If the Employee's Retirement date is prior to the first anniversary of the
Grant Date, his entire Restricted Stock Award shall be forfeited.

(ii) If the Employee's Retirement date is on or after the first anniversary of
the Grant Date and prior to the second anniversary of the Grant Date, such
retired Employee shall be 1/3 vested in the Shares underlying his Restricted
Stock Award.

(iii) If the Employee's Retirement date is on or after second anniversary of the
Grant Date and prior to the Full Vesting Date, such retired Employee shall be
2/3 vested in the Shares underlying his Restricted Stock Award.

After applying this vesting schedule, the unvested Shares underlying the
Restricted Stock Award shall be forfeited by the Employee, and shall, with no
further action on the part of the Employee, revert to the full beneficial and
record ownership of the Company.

(e) Change in Control. In the event that a Change in Control (as defined in the
Alpharma Inc. Change in Control Plan, as amended from time to time (the "Change
in Control Plan")) occurs, the Restricted Stock Award shall be governed by the
Change in Control Plan and the provisions of this Agreement that contradict such
Change in Control Plan shall become ineffective. For the Employee's reference, a
copy of the Change in Control Plan is publicly available as an exhibit to the
Company's securities filings, and is also available for review upon request.

3. Definitions. For purposes of this Agreement:

(a) An event of "Disability" shall mean the Employee's termination in good
standing from the employ of the Company for reasons of disability under the
then-established rules of the Company, consistent with all applicable federal,
state and local (including international) laws.

(b) An event of "Retirement" shall mean the Employee's voluntary termination of
his or her Employment with the Company on or after attaining age 55 and
completing at least 5 years of service.

(c) "Employment" shall mean the continuing status of the Employee as a full-time
permanent salaried or hourly employee of the Company or another entity so long
as that entity is, and at all relevant times continues to be, an affiliate (as
that term is defined under the regulations of the United States Securities and
Exchange Commission) of the Company. Employment (i) shall include any period of
illness or temporary disability during which the Employee continues to receive
salary pursuant to the policies of the Company, as in effect from time to time,
but (ii) shall not include any period of time during which the Employee is
receiving salary continuation, payments in lieu of statutory or other notice, or
during a statutory notice period, or other benefits as a result of the
termination of Employment or any leave of absence of a duration longer than
three (3) months.

4. Location of Certificates During Restriction Period.

(a) Upon the Employee's acceptance of this Agreement, the Company shall instruct
its stock transfer agent to issue the restricted Shares in the Employee's name.
The stock transfer agent may either make a "book entry" notation of the
Restricted Stock Award, or it may issue and deliver and deposit with the
Secretary of the Company or his or her delegate (the "Secretary") one or more
share certificates representing the Shares.

(b) Upon the occurrence of a Forfeiture Event, the Company may at anytime
thereafter deliver to the Secretary a certificate executed by the Company
attesting to the fact that a Forfeiture Event has occurred and, immediately upon
receipt of such certificate, the Secretary is hereby irrevocably authorized by
the Employee (without any further action on the part of the Employee) to take
all actions necessary or appropriate to deliver the forfeited Shares, endorsed
for transfer, to the Company. By accepting this Agreement as set forth in
Section 1(b) above, the Employee hereby appoints the Secretary as the Employee's
true and lawful attorney-in-fact, and agent with full power of substitution for
him or her in any and all capacities, to assign and transfer such Shares unto
the Company, and to execute with respect to such Shares all documents necessary
or appropriate to make such securities negotiable and to complete any
transaction herein contemplated including, without limitation, the filing with
any applicable state blue sky authority or any required applications for consent
to, or notice of, transfer of the Shares. The Employee further ratifies and
confirms all that said attorney-in-fact may lawfully do or cause to be done by
virtue hereof.

(c) Upon the occurrence of the Full Vesting Date, (or earlier upon the vesting
of the Restricted Stock Award pursuant to Section 2(c) above), the Secretary
shall promptly, upon written request, deliver to the Employee the certificate or
certificates representing such then-vested Shares, and the Secretary shall be
discharged of all further obligations hereunder with respect to such Restricted
Stock Award.



5. No Liability. Neither the Company nor the Secretary shall be liable for any
act it may do or omit to do with respect to holding the Restricted Stock Award
in escrow hereunder and while acting in good faith and in the exercise of its
judgment. The Secretary is expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In the event that the Secretary obeys or complies with any such order,
judgment or decree, the Secretary shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction. The Secretary shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder. The Secretary shall be entitled to employ
such legal counsel (which may be counsel to the Company) and other experts as it
may deem necessary in connection with its obligations hereunder, it may rely
upon the advice of such counsel, and it may cause the Company to pay such
counsel reasonable compensation therefor.

6. Disputes over Escrow. It is understood and agreed that should any dispute
arise with respect to the delivery and/or ownership or right of possession of
any Shares of the Restricted Stock Award held by the Secretary pursuant to
Section 4 above, the Secretary is authorized and directed to retain in its
possession or to deliver into court without liability to anyone, all or any part
of said Restricted Stock Award until such disputes shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Secretary shall be
under no duty whatsoever to institute or defend any such proceedings.

7. Prohibition on Transfer. The Employee is subject to Section 8.3 of the Plan,
which sets forth restrictions on the transferability, sale, pledge, assignment,
etc. of the Restricted Stock Award.

8. Failure to Deliver Granted Shares to be Forfeited. In the event that Shares
to be forfeited to the Company under this Agreement are not in the Secretary's
possession pursuant to Section 4 above or otherwise and the Employee or the
Employee's successor-in-interest fails to deliver such Shares to the Company (or
its designee, as the case may be), the Company may elect to immediately take
such action as is appropriate to transfer record title of such Shares from the
Employee to the Company (or its designee, as the case may be) and to treat the
Employee and such Shares in all respects as if delivery of such Shares had been
made as required by this Agreement. The Employee has granted the Company a power
of attorney in Section 4(b) above that shall be coupled with an interest for the
purpose of effectuating the preceding sentence.

9. Additional Securities. If the Company shall pay a stock dividend or declare a
stock split on or with respect to any of its Class A Common Stock, or otherwise
distribute securities of the Company to the holders of its Class A Common Stock,
the number of shares of stock or other securities of the Company then being so
issued to the Employee with respect to the Shares of the Restricted Stock Award,
that are subject to the restrictions contained in this Agreement, shall be added
to the Shares subject to the Company's Forfeiture Rights. If the Company shall
distribute to its stockholders securities of another corporation, the securities
of such other corporation then being so distributed to the Employee with respect
to the Shares of the Restricted Stock Award, that are subject to the
restrictions contained in this Agreement, shall be added to the Shares subject
to the Company's Forfeiture Rights. If the outstanding shares of the Company's
Class A Common Stock shall be subdivided into a greater number of shares or
combined into a smaller number of shares, or in the event of a reclassification
of the outstanding shares of the Company's Class A Common Stock, or if the
Company shall be a party to a merger, consolidation or capital reorganization,
there shall be substituted for the Shares of the Restricted Stock Award then
subject to this Agreement such amount and kind of securities (or cash) as are
issued in such subdivision, combination, reclassification, merger, consolidation
or capital reorganization in respect of such Shares subject immediately prior
thereto to the Company's Forfeiture Right pursuant to this Agreement.

10. Tax Matters. In the event that an Employee is subject to federal, state or
local (including international) income tax and the Company becomes obligated to
pay withholding of taxes as a result of the expiration of any restrictions
hereunder applicable to any particular Share of Restricted Stock Award or an
election made by the Employee under Section 83(b) of the Internal Revenue Code
of 1986, as amended, the Employee or such other person entitled to receive such
Restricted Stock Award shall pay to the Company an amount equal to the amount of
such withholding payment. The Company shall withhold the number of Shares
required in order to satisfy the withholding obligation unless the Employee
tenders the withholding obligation in cash in a timely manner and with prior
notification to the Company.

11. Legend and Other Transfer Restrictions. Prior to the Full Vesting Date, (or
earlier upon the vesting of the Restricted Stock Award pursuant to Section 2(c)
above), all certificates representing the then-non-vested Shares of the
Restricted Stock Award shall have endorsed thereon, in addition to any other
legends required by applicable securities laws, a legend substantially as
follows:

"THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON SALE AND TRANSFER (INCLUDING FORFEITURE) AS SET FORTH
IN THE ALPHARMA INC. 2003 OMNIBUS INCENTIVE COMPENSATION PLAN AND IN THE
ASSOCIATED RESTRICTED STOCK AWARD AGREEMENT, AS AMENDED OR AMENDED AND RESTATED
FROM TIME TO TIME. COPIES OF THE PLAN AND SUCH RESTRICTED STOCK AWARD AGREEMENT
MAY BE OBTAINED FROM ALPHARMA INC."

In addition to the transfer restrictions referred to above and in Section 7
above, the Employee recognizes that United States federal and state securities
laws govern and may restrict his or her right to sell or otherwise dispose of
the Restricted Stock Award after the Full Vesting Date (or such earlier vesting
date pursuant to Section 2(c) above). The Employee also understands that local
non-United States laws may also govern the Employee's disposition of Shares, if
the Employee is located outside of the United States.

12. Equitable Relief and Consent to Jurisdiction. The Employee specifically
acknowledges and agrees that in the event of a breach or threatened breach of
the provisions of this Agreement including, without limitation, the attempted
transfer of all or part of the Restricted Stock Award by the Employee in
violation of this Agreement, monetary damages may not be adequate to compensate
the Company, and, therefore, in the event of such a breach or threatened breach,
in addition to any right to damages, the Company shall be entitled to equitable
relief from any court having competent jurisdiction. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach.

13. Section 83(b) Election. If the Employee is subject to United States federal
income tax, the Employee hereby acknowledges that he or she has been informed
that, with respect to the Restricted Stock Award, an election may be filed by
the Employee with the Internal Revenue Service ("IRS"), within thirty (30) days
of the issuance of the Restricted Stock Award to the Employee, electing pursuant
to Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed
currently on any difference between the purchase price of the Shares underlying
the Restricted Stock Award (paid by the Employee for such Restricted Stock
Award; in this Agreement, that amount is $0.00) and the fair market value of the
Shares underlying the Restricted Stock Award on the date of purchase (market
price for the Class A Common Stock (the Grant Price per Share)). Absent such an
election, taxable income will be measured and recognized by the Employee at the
time of the Full Vesting Date (or such earlier vesting date pursuant to Section
2(c) above with respect to earlier-vested Shares of the Restricted Stock Award).
Absent such an election, alternative minimum taxable income will be measured and
recognized by the Employee at the time of vesting. The Employee is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the issuance of the Restricted Stock Award and the advisability of filing
of the election under Section 83(b) of the Code. The Employee shall promptly
provide a copy of any such election filed with the IRS with the Company.



As of the date this Agreement was drafted, the IRS provided information
regarding the Section 83(b) election in its Publication 525 "Taxable and
Non-Taxable Income", available on its website at www.IRS.gov, which the Employee
may want to review for informational purposes. The Employee understands and
agrees that the Company is providing this information solely for the Employee's
reference, and the Company is in no way responsible for any information provided
on the IRS website, or available through hyperlinks located on the IRS website
to other websites.



THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE'S SOLE RESPONSIBILITY, AND NOT
THE COMPANY'S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b).

14. Employment. The Company is not by this Agreement obligated to continue the
Employee as an employee, consultant or director of the Company or any of its
affiliates, and the Company or any affiliate employing the Employee may
terminate his or her Employment or otherwise treat him or her without regard to
the effect it may have upon him or her under this Agreement. The Company and the
Employee understand and agree that any references herein to employment of the
Employee by the Company shall include the Employee's Employment or service as an
employee of the Company or any affiliate of the Company.

15. Voting Rights and Dividends. At all times prior to the occurrence of a
Forfeiture Event with respect to any Shares underlying the Restricted Stock
Award, the Employee may exercise full voting rights and shall receive all
dividends paid with respect to such Shares. As set forth in Section 9 above,
dividends may be paid in the form of Shares subject to this Agreement.

16. Consent. The Employee specifically acknowledges that the Company must use
certain personal information of the Employee for the limited purpose of granting
and administering the Restricted Stock Award to the Employee, including sharing
such information with third party administrators, and that such use may include
the transfer of the Employee's personal information across international
borders, and the Employee hereby consents to the use of his or her personal
information for such purpose.

17. Administration. This Agreement and the Employee's rights hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations and
administrative decisions that may be adopted thereunder. The Company may
terminate, amend or modify the Plan at any time; provided that no such action
shall in any way adversely affect the Employee's rights under this Agreement.
For the Employee's reference, a copy of the Plan is available for the Employee's
review as publicly filed with the Company's securities filings and with
representative Company Human Resources personnel.

18. Notices. Any notice or other communication to be made, served or given to
the Company under or pursuant to the terms hereof (a "Notice") shall be in
writing and shall be addressed to the Company, in care of the Executive Vice
President, Human Resources and Communications, at 440 Route 22 East, 3rd Floor,
Bridgewater NJ, 08807 USA, and any notice to be given to the Employee shall be
in writing and addressed to the Employee's address maintained from time to time
in the employment records of the Company or any affiliate, or at such other
address as either party may hereafter designate in writing to the other. Such
Notice shall be sent by personal delivery or by registered or certified mail,
return receipt requested, postage prepaid, or by a nationally known overnight
courier (or internationally known courier if sent from outside of the United
States), providing written proof of delivery. Any Notice sent in the manner set
forth above shall be deemed to have been given and received upon receipt if
personally delivered, two (2) days after it has been delivered to a nationally
(internationally) known overnight courier, and three (3) days after it has been
deposited in the United States mail (or other non-United States
government-sponsored mail system) if sent by mail. If a Notice is delivered
otherwise than as set forth above, it shall be deemed to have been given when
received. The substance of any Notice shall be deemed to have been fully
acknowledged in the event of refusal of acceptance by the party to whom the
notice is addressed.

19. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Employee and may not be assigned by him or her without the prior
written consent of the Company. Any attempted assignment in violation of this
Section 19 shall be null and void.

20. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of Section 20.5 of the Plan providing for
use of the internal laws of the State of New Jersey in the United States;
provided, however, that, insofar as the Company is incorporated under the laws
of the State of Delaware in the United States, the General Corporate Law of the
State of Delaware (or any successor statute) shall govern those matters that
apply to the internal governance of the Company. Furthermore, the Employee
hereby irrevocably submits to the co-exclusive jurisdiction of (i) the Superior
Court of New Jersey, and (ii) the United States District Court for the District
of New Jersey, to resolve any and all issues that may arise out of or relate to
this Agreement. THE SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE CORPORATE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE NON-UNITED STATES LAWS. Each of the parties hereto further agrees
that service of any process, summons, notice or documents by United States
registered mail, return receipt requested, or internationally-known courier, in
accordance with the provisions of Section 18 above, shall be effective service
of process for any action, suit or proceeding in New Jersey.

21. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.

22. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or incorporated
herein by reference shall affect or be used to interpret, change or restrict the
express terms and provisions of this Agreement.

23. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may not be modified, amended, renewed, or terminated, nor may
any term, condition or breach of any term or condition be waived, except by a
writing signed by the Company and the Employee. Any waiver of any term,
condition or breach hereof shall not be a waiver of any other term or condition
or of the same term or condition for the future, or of any subsequent breach.

24. Acceptance. By accepting this Agreement, the Employee is accepting the
Restricted Stock Award as set forth in this Agreement and agreeing to the terms
and conditions hereof, including all provisions of the Plan. The Employee is
further acknowledging that a copy of the Plan is available for the Employee's
review as publicly filed with the Company's securities filings, and with
representative Human Resources personnel.

ALPHARMA INC.


By_______________________

 

Agreed and Accepted:


____________________________